 
 
IV 
111th CONGRESS
1st Session
H. RES. 244 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Mitchell (for himself and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the support of the House of Representatives for the generous charitable donations made by Americans. 
 
 
Whereas the level of charitable giving in the United States surpassed $300,000,000,000 in 2007; 
Whereas philanthropic giving has accounted for roughly two percent of United States Gross Domestic Product since the mid-1990s; 
Whereas the percentage of Gross Domestic Product made up by charitable donations in the United States more than doubles that of any other country; 
Whereas the overwhelming majority of charitable contributions in the United States come from individuals; 
Whereas 65 percent of United States households earning $100,000 or less make charitable contributions; 
Whereas roughly 30 percent of United States taxpayers benefit from tax deductions related to charitable giving; and 
Whereas charitable giving tax deductions accounted for $46 billion in tax savings in fiscal year 2008: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the unparalleled rate of charitable giving in the United States and supports this spirit of generosity; 
(2)commends the millions of Americans who make charitable contributions; 
(3)recognizes that philanthropy provides critical support, especially in times of economic distress, to organizations that serve individuals and communities across the United States; and 
(4)expresses the sense that tax deductions for charitable contributions should be protected. 
 
